DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 filing of international application PCT/KR2018/012464, filed on 22 October 2018, and claims priority to foreign application KR10-2018-0116087, filed on 28 September 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the abstract is greater than 150 words - a proper abstract should fall within the range of 50-150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph [58], line 2, “insertion protrusions 541a and 541b” appears to be a typographical error, and should read --insertion protrusions 541a and 551a--
Paragraph [59], line 1, “insertion protrusions 541a and 541b” appears to be a typographical error, and should read --insertion protrusions 541a and 551a--
Paragraph [60], line 1, “insertion protrusions 541a and 541b” appears to be a typographical error, and should read --insertion protrusions 541a and 551a--


Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities:  
Claim 1, line 7, “a longitudinal direction” should read --the longitudinal direction--
Claim 1, lines 7-8, “the rod body parts” should read --the pair of rod body parts--
Claim 1, line 10, “the rod body parts” should read --the pair of rod body parts--
Claim 1, line 10, “the stoppers” should read --the pair of stoppers--
Claim 1, line 11, “the stoppers” should read --the pair of stoppers--
Claim 1, line 15, “the respiration passages” should read --the plurality of respiration passages--
Claim 1, lines 15-16, “a longitudinal direction” should read --the longitudinal direction--
Claim 1, line 16, “the pressurization-movement parts” should read --the pair of pressurization-movement parts--
Claim 1, line 17, “a longitudinal direction” should read --the longitudinal direction--
Claim 1, line 19, “the pressurization-movement parts” should read --the pair of pressurization-movement parts--
Claim 1, line 20, “the stoppers” should read --the pair of stoppers--
Claim 1, line 20, “the elastic members” should read --the pair of elastic members--
Claim 1, lines 20-21, “the outer peripheries” should read --outer peripheries--
Claim 1, line 21, “the rod body parts” should read --the pair of rod body parts--
Claim 1, line 23, “the diaphragms” should read --the pair of diaphragms--
Claim 1, line 24, “a longitudinal direction” should read --the longitudinal direction--
Claim 1, line 24, “the pressurization-movement parts” should read --the pair of pressurization-movement parts--
Claim 2, line 3, “the guide protrusions” should read --the plurality of guide protrusions--
Claim 2, line 4, “the guide protrusions” should read --the plurality of guide protrusions--
Claim 2, line 4, “the guide protrusions” should read --the plurality of guide protrusions--
Claim 2, line 5, “a longitudinal direction” should read --the longitudinal direction--
Claim 2, line 6, “the stoppers comprising” should read --the pair of stoppers comprise--
Claim 2, line 7, “the guide protrusions” should read --the plurality of guide protrusions--
Claim 2, line 8, “the guide protrusions” should read --the plurality of guide protrusions--
Claim 3, line 5, “the stoppers” should read --the pair of stoppers--
Claim 4, line 4, “a longitudinal direction” should read --the longitudinal direction--
Claim 4, line 5, “the rod body parts” should read --the pair of rod body parts--
Claim 4, lines 5-6, “a longitudinal direction” should read --the longitudinal direction--
Claim 4, line 7, “a longitudinal direction” should read --the longitudinal direction--
Claim 5, lines 1-2, “the rod body parts” should read --the pair of rod body parts--
Claim 5, line 3, “a longitudinal direction” should read --the longitudinal direction--
Claim 5, line 6, “a longitudinal direction” should read --the longitudinal direction--
Claim 5, line 9, “the elastic members” should read --the pair of elastic members--
Claim 6, line 5, “an outer diameter of each of rims of the pressurization-movement parts” should read --an outer diameter of a rim of each of the pair of pressurization-movement parts--
Claim 6, lines 7-8, “the pressurization-movement parts” should read --the pair of pressurization-movement parts--
Claim 6, line 8, “the pressurization-movement parts” should read --the pair of pressurization-movement parts--
Claim 7, lines 1-2, “the pressurization-movement parts” should read --the pair of pressurization-movement parts--
Claim 8, line 2, “each of the diaphragms” should read --each of the pair of diaphragms--
Claim 8, lines 2-3, “an outer diameter of each of rims of the pressurization-movement parts” should read --an outer diameter of a rim of each of the pair of pressurization-movement parts--
Claim 8, lines 3-4, “a longitudinal direction” should read --the longitudinal direction--
Claim 8, line 4, “the respiration passages” should read --the plurality of respiration passages--
Claim 10, line 5, “a longitudinal direction” should read --the longitudinal direction--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the protrusions” in line 23. It is unclear which protrusions of the pair of pressurization-movement parts this limitation is referring to, or if this limitation is intended to refer to the respective protrusion of each of the pair of pressurization-movement parts.
Claim 5 recites the limitation “rod bodies radially arranged on cylindrical bars, disposed in a longitudinal direction, in a circumferential direction, the rod bodies comprising screw threads formed in outer circumferences thereof” in lines 3-5. It is unclear which limitation - the rod bodies, the cylindrical bars, or the screw threads - the underlined portion of the claim is referring to.
The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially match” with respect to the outer diameter of the rim of each of the pressurization-movement parts and the inner diameter of each of the end portions of the housing. To overcome this rejection, the Examiner suggests removing the term “substantially” from the claim language.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose a respiratory rehabilitation apparatus in combination with all of the structural and functional limitations, and further comprising a housing having a hollow shape, an adjustment rod comprising a housing-coupling part having a plurality of through-passages formed therethrough and a pair of rod body parts provided at opposite sides of the housing-coupling part, the pair of rod body parts comprising screw threads formed in outer circumferences thereof, a pair of stoppers formed to have a hollow shape so as to be coupled to the outer circumferences of the pair of rod body parts, the pair of stoppers comprising screw threads formed in inner circumferences thereof, the pair of stoppers being configured to selectively adjust respiration pressure, a pair of pressurization-movement parts comprising protrusions formed at center portions thereof and a plurality of respiration passages formed therethrough, the pair of pressurization-movement parts being configured to be pressurized and moved inwards in a longitudinal direction of the housing by respiration pressure 

The closest prior arts of record includes Kritzer (US Patent No. 4054134), Larson et al. (US Patent No. 4854574), and Jarvis et al. (US Patent No. 6726598).
Kritzer discloses a respirator for providing vibrations during exhalation and inhalation of a person, the respirator including a housing (2) having a hollow shape and having screw threads (31) formed on an internal wall of the housing, a pair of stoppers (28) located within the hollow shape of the housing having external screw threads thereon such that the pair of stoppers are adjustable in position within the housing to selectively adjust respiration pressure, a pair of pressurization-movement parts (27), and a pair of elastic members (30) disposed between the pair of pressurization-movement parts and the pair of stoppers. Kritzer does not teach an adjustment rod comprising a housing-coupling part having a plurality of through-passages formed therethrough and a pair of rod body parts provided at opposite sides of the housing-coupling part, the pair of rod body parts comprising screw threads formed in outer circumferences thereof, the pair of pressurization-movement parts comprising protrusions formed at center portions thereof and a plurality of respiration passages formed therethrough, or a pair of diaphragms comprising a through-hole formed in center portions thereof and being 
Larson et al. discloses a pulmonary muscle trainer for providing resistance to inspiration and expiration of a user, the pulmonary muscle trainer comprising a housing (10) having a hollow shape, an adjustment rod (76) comprising a rod body part (92) comprising screw threads (82) formed in an outer circumference thereof and an adjustment knob (94) provided for rotating the adjustment rod as desired, a stopper (collar 68) having a hollow shape so as to be coupled to the outer circumference of the rod body part, the stopper comprising screw threads formed in an inner circumference thereof and configured to selectively adjust respiration pressure, a pressurization-movement part (46) having a protrusion (60) formed in a center portion thereof and a respiration passage (62) formed therethrough, the pressurization-movement part being configured to be pressurized and moved inwards in a longitudinal direction of the housing by respiration pressure during respiration, an elastic member (66) disposed between the pressurization-movement part and the stopper so as to be selectively pressed, the elastic member surrounding an outer periphery of the rod body part, and a diaphragm (64) comprising a through-hole formed in a center portion thereof, the diaphragm being disposed to be in close contact with an outer side in a longitudinal direction of the pressurization-movement part. Larson et al. teaches the invention may be used to provide resistance to inspiration by breathing through a first open end (24) of the housing, and may be used to provide resistance to exhalation by flipping the invention and breathing through a second, opposing open end (28) of the housing. Larson et al. does not teach each of the elements being provided in pairs in the configuration as claimed, and it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the essential elements of Larson et al., as the invention of 
Jarvis et al. discloses a pulmonary exercise device comprising a housing (12) having a hollow shape, an adjustment rod (44) comprising a rod body part having screw threads (50) formed on an outer circumference thereof, a stopper (54) having a hollow shape (66) so as to be coupled to the outer circumference of the rod body part and comprises screw threads formed in an inner circumference thereof, the stopper being configured to selectively adjust respiration pressure, a pressurization-movement part (38) comprising a protrusion (42, 46) formed at a center portion thereof and a plurality of respiration passages (41), an elastic member (52) disposed between the pressurization-movement part and the stopper so as to be selectively pressed, the elastic member surrounding an outer periphery of the rod body part, and a diaphragm (48) comprising a through-hole formed in a center portion thereof, the diaphragm being disposed to be in close contact with outer sides in a longitudinal direction of the pressurization-movement part. Jarvis et al. discloses the above structures form a valve assembly (36) to provide resistance to inhalation of a user through a mouthpiece (16), and further teaches a secondary valve assembly (70) that can be selectively screwed onto an air outlet wall (20) to provide resistance to exhalation of the user. Jarvis et al. does not teach the each of the above elements being provided in pairs in the configuration as claimed, and it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the essential elements of Jarvis et al., as this type of modification would require significant structural changes to the invention that would affect the intended functions of the disclosed structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784